Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Breed (2003/0227382) in view of Zilouchian, Ali. "Fundamentals of neural networks." Intelligent control systems using soft computing methodologies 1 (2001): 1-5. (retrieved from https://umh1480.edu.umh.es/wp-content/uploads/sites/44/2013/02/Fundamentals_of_Neural_Networks.pdf on 3/15/2022)
	Regarding claim 1, Breed teaches a radiometric measurement device, comprising: a number n of sensors (Breed, [0033]), wherein a respective sensor of the number n of sensors is configured to generate associated sensor data (inherent: all sensors generate sensor data), such that overall a number n of sensor data is generated by way of the number n of sensors; and a learning unit, wherein the 
	Breed lacks explicit teaching of a measurement variable calculation unit configured to calculate a number m of measurement variable values depending on the number n of sensor data on the basis of values of a number d of parameters (Breed teaches the use of machine learning for this function, but not the inner workings thereof beyond training)
	Zilouchian teaches a measurement variable calculation unit configured to calculate a number m of measurement variable values depending on the number n of sensor data on the basis of values of a number d of parameters(Zilouchian, section 2.6, “Multi-layer perceptron”, section 2.7 “Input-output mapping”)
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the generally accepted machine learning methods of Zilouchian to implement the design and training of a learning machine as indicated by Breed in order to implement a functional machine learning algorithm.
	Regarding claim 2, the combination of Breed and Zilouchian further teaches the measurement variable calculation unit comprises at least one feature extraction unit configured to extract feature data from the number n of sensor data, on the basis of the values of the number d of parameters, and the at least one measurement variable calculation unit is configured to calculate the number m of measurement variable values from the feature data on the basis of the values of the number d of parameters.  (Zilouchian, throughout, this corresponds to the internal variables within the neural network)
	Regarding claim 3, the combination of Breed and Zilouchian further teaches the number n of sensors is selected from a set of sensors comprising: at least one radiometric sensor configured to generate sensor data in the form of a counting rate or radiation intensity data (Breed, [0033], id., temperature sensor), at least one sensor configured to generate sensor data in the form of acceleration data (id., “still other possible sensors include […] acceleration”), at least one sensor configured to generate sensor data in the form of velocity data (id.), at least one sensor configured to generate sensor data in the form of position data (id.), at least one sensor in the form of an ultrasonic sensor ([0070]-[0074]) or laser sensor ([0073]), configured to generate sensor data in the form of information about a loading height profile ([0069]), and at least one sensor configured to generate sensor data in the form of moisture data ([0033]).
	Regarding claim 4, the combination of Breed and Zilouchian further teaches the learning unit is configured to extract a number n of training sensor data and a number m of associated setpoint values of the number m of measurement variable values from the training data, the measurement variable calculation unit is configured to calculate a number m of training values of the number m of measurement variable values depending on the number n of training sensor data, and the learning unit is configured to calculate the values of the number d of parameters on the basis of the number m of setpoint values of the number m of measurement variable values and the number m of training values of the number m of measurement variable values. (This description appears consistent with the generally accepted manner of training neural networks, see Zilouchian at 2.5.3, “Perceptron Algorithm”)
	Regarding claim 5, the combination of Breed and Zilouchian further teaches the at least one measurement variable is selected from a set of measurement variables comprising: filling level, positions and/or thicknesses of individual material layers, density, conveyed quantity, throughput, and material composition. (Breed, [0065])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107. The examiner can normally be reached Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884